[ex109barrettlkesassgnmto001.jpg]
EXHIBIT 10.9 Freddie Mac Loan Number: 504021354 Property Name: The 1800 at
Barrett Lakes ASSIGNMENT OF MANAGEMENT AGREEMENT AND SUBORDINATION OF MANAGEMENT
FEES (Revised 7-12-2016) THIS ASSIGNMENT OF MANAGEMENT AGREEMENT AND
SUBORDINATION OF MANAGEMENT FEES ("Assignment") is made effective as of the 31st
day of July, 2018, by and among STAR BARRETT LAKES, LLC, a Delaware limited
liability company ("Borrower"), PNC BAt'IK, NATIONAL ASSOCIATION, a national
banking association ("Lender"), and STEADFAST MANAGEMENT C01"IPANY, INC., a
California corporation ("Property Manager"). RECITALS: A. Borrower has requested
that Lender make a loan to Borrower ("Loan"). The Loan will be evidenced by a
Multifamily Note from Borrower to Lender effective as of the date of this
Assignment ("Note"). The Note is secured by, among other things, a Multifamily
Loan and Security Agreement ("Loan Agreement") and a Multifamily Mortgage, Deed
of Trust, or Deed to Secure Debt ("Security Instrument"), dated as of the date
of this Assignment, which grants Lender a lien on the property encumbered by the
Security Instrument ("Mortgaged Property"). The Note, the Loan Agreement, the
Security Instrument, this Assignment and any of the other documents evidencing
the Loan are collectively referred to as the "Loan Documents". Other capitalized
terms used but not defined in this Assignment will have the meanings given to
those terms in the Loan Agreement. B. Pursuant to a Management Agreement between
Borrower and Property Manager ("Management Agreement") (a true and correct copy
of which is attached as Exhibit B), Borrower employed Property Manager
exclusively to lease, operate and manage the Mortgaged Property, and Property
Manager is entitled to certain management fees ("Management Fees") pursuant to
the Management Agreement. C. Lender requires as a condition to the making of the
Loan that Borrower assign the Management Agreement and that Property Manager
subordinate its interest in the Management Fees in lien and payment to the Loan
as set forth below. For good and valuable consideration the parties agree as
follows: 1. Assignment of Management Agreement. As additional collateral
security for the Loan, Borrower conditionally transfers, sets over, and assigns
to Lender all of Borrower's right, title and interest in and to the Management
Agreement and all extensions and renewals. This transfer and assignment will
automatically become a present, unconditional assignment, at Lender's option,
upon a default by Borrower under the Note. the Loan Agreement, the Security
Instrument or any of the other Loan Documents ( each, an "Event of Default"),
and the failure of Borrower to cure such Event of Default within any applicable
grace period. 2. Subordination of Management Fees. The Management Fees and all
rights and privileges of Property Manager to the Management Fees are and will at
all times continue to be subject and unconditionally subordinate in all respects
in lien and payment to the Assignment of Management Agreement and Subordination
of Management Fees



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto002.jpg]
lien and payment of the Loan Agreement, the Security Instrument, the Note, and
the other Loan Documents, and to any renewals, extensions, modifications,
assignments, replacements, or consolidations of the Loan Documents and the
rights, privileges, and powers of Lender under the Note. the Loan Agreement, the
Security Instrument, or any of the other Loan Documents. 3. Estoppel. Property
Manager and Borrower represent and warrant that all of the following are true as
of the date of this Assignment: (a) The Management Agreement is in full force
and effect and has not been modified, amended or assigned other than pursuant to
this Assignment. (b) Neither Property Manager nor Borrower is in default under
any of the terms, covenants or provisions of the Management Agreement and
Property Manager knows of no event which, but for the passage of time or the
giving of notice or both, would constitute an event of default under the
Management Agreement. (c) Neither Property Manager nor Borrower has commenced
any action or given or received any notice for the purpose of terminating the
Management Agreement. (d) The Management Fees and all other sums due and payable
to the Property Manager under the Management Agreement have been paid in full.
4. Agreement by Borrower and Property Manager. Borrower and Property Manager
agree that if there is an Event of Default by Borrower ( continuing beyond any
applicable grace period) under the Note, the Loan Agreement, the Security
Instrument or any of the other Loan Documents during the tenn of this Assignment
or upon the occurrence of any event which would entitle Lender to terminate the
Management Agreement in accordance with the terms of the Loan Documents, Lender
may terminate the Management Agreement without payment of any cancellation fee
or penalty and require Property Manager to transfer its responsibility for the
management of the Mortgaged Property to a management company selected by Lender
in Lender's sole discretion, effective as of the date set forth in Lender's
notice to Property Manager. Following any such termination, Property Manager
agrees to apply all rents, security deposits, issues, proceeds and profits of
the Mortgaged Property in accordance with Lender's written directions to
Property Manager. 5. Lender's Right to Replace Property Manager. If Lender, in
Lender's reasonable discretion, at any time during the term of this Assignment,
determines that the Mortgaged Property is not being managed in accordance with
generally accepted management practices for properties similar to the Mortgaged
Property, Lender will deliver written notice to Borrower and Property Manager,
which notice will specify with particularity the grounds for Lender's
determination. If Lender reasonably determines that the conditions specified in
Lender's notice are not remedied to Lender's reasonable satisfaction by Borrower
or Property Manager within 30 days from receipt of such notice or that Borrower
or Property Manager have failed to diligently undertake correcting such
conditions within such 30-day period, Lender may direct Borrower to terminate
Property Manager as manager of the Mortgaged Property and terminate the
Management Agreement without payment of any cancellation fee or penalty and to
replace Property Manager with a management company acceptable to Lender in
Lender's sole discretion pursuant to a management agreement acceptable to Lender
in Lender's sole discretion. Assignment ofM:magement Agreement and Subordination
of Management Fees Pagc2



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto003.jpg]
6. Receipt of Management Fees. Property Manager will not be obligated to return
or refund to Lender any Management Fees or other fee, commission or other amount
received by Property Manager prior to the occurrence of the Event of Default,
and to which Property Manager was entitled under the Management Agreement. If
the Property Manager receives any Management Fees after it has received notice
of an Event of Default, Property Manager agrees that such Management Fees will
be received and held in trust for Lender, to be applied by Lender to amounts due
under the Loan Documents. 7. Consent and Agreement by Property Manager. Property
Manager acknowledges and consents to this Assignment and agrees that Property
Manager will act in conformity with the provisions of this Assignment and
Lender's rights under this Assignment or otherwise related to the Management
Agreement. If the responsibility for the management of the Mortgaged Property is
transferred from Property Manager in accordance with the provisions of this
Assignment, then PropertY Manager will fully cooperate in transferring its
responsibility to a new management company and complete such transfer no later
than 30 days from the date the Management Agreement is terminated. Further,
Property Manager agrees as follows: (a) It will not contest or impede the
exercise by Lender of any right Lender has under or in connection with this
Assignment. (b) It will give at least 30 days prior written notice to Lender of
its intention to terminate the Management Agreement or otherwise discontinue its
management of the Mortgaged Property, in the manner provided for in this
Assignment. ( c) It will not amend any of the provisions or terms of the
Management Agreement without the prior consent of Lender. 8. Termination. When
the Loan is paid in full and the Security Instrument is released or assigned of
record, this Assignment and all of Lender's right, title and interest hereunder
with respect to the Management Agreement will terminate. 9. Notices. (a) All
notices under or concerning this Assignment ("Notice") will be in writing. Each
Notice will be deemed given on the earliest to occur of: (i) the date when the
Notice is received by the addressee, (ii) the first Business Day after the
Notice is delivered to a recognized overnight courier service, with arrangements
made for payment of charges for next Business Day delivery, or (iii) the third
Business Day after the Notice is deposited in the United States mail with
postage prepaid, certified mail, return receipt requested. Addresses for Notice
are as follows: If to Lender: PNC Bank, National Association 26901 Agoura Road,
Suite 200 Calabasas Hills, California 91301 Attention: Loan Servicing Manager
Assignment of Management Agreement and Subordination of Management Fees Page 3



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto004.jpg]
If to Borrower: ST AR Barrett Lakes, LLC c/o Steadfast Companies 18100 Von
Kannan Avenue, Suite 500 Irvine, California 92612 Attention - General Counsel:
Ana Marie de! Rio If to Property Steadfast Management Company, Inc. Manager: c/o
Steadfast Companies 18100 Von Karman Avenue, Suite 500 Irvine, California 92612
Attention - General Counsel: Ana Marie de! Rio (b) Any party to this Assignment
may change the address to which Notices intended for it are to be directed by
means of Notice given to the other parties in accordance with this Section 9.
Each party agrees that it will not refuse or reject delivery of any Notice given
in accordance with this Section 9, that it will acknowledge, in writing, the
receipt of any Notice upon request by the other party and that any Notice
rejected or refused by it will be deemed for purposes of this Section 9 to have
been received by the rejecting party on the date so refused or rejected, as
conclusively established by the records of the U.S. Postal Service or the
courier service. 10. Governing Law; Consent to Jurisdiction and Venue. (a) This
Assignment will be construed in accordance with and governed by the laws of the
Property Jurisdiction. (b) Borrower and Property Manager agree that any
controversy arising under or in relation to this Assignment may be litigated in
the Property Jurisdiction. The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction will have jurisdiction over all
controversies that may arise under or in relation to this Assignment. Borrower
and Property Manager irrevocably consent to service, jurisdiction and venue of
such courts for any such litigation and waive any other venue to which it might
be entitled by virtue of domicile, habitual residence or otherwise. However,
nothing in this Section 10 is intended to limit Lender's right to bring any
suit, action or proceeding relating to matters under this Assignment in any
court of any other jurisdiction. 11. Captions, Cross References and Exhibits.
The captions assigned to provisions of this Assignment are for convenience only
and will be disregarded in construing this Assignment. Any reference in this
Assignment to an "Exhibit" or a "Section," unless otherwise explicitly provided,
will be construed as referring, respectively, to an Exhibit attached to this
Assignment or to a section of this Assignment. All Exhibits attached to or
referred to in this Assignment are incorporated by reference into this
Assignment. 12. Number and Gender. Use of the singular in this Assignment
includes the plural, use of the plural includes the singular, and use of one
gender includes all other genders, as the context may require. 13. No
Partnership. This Assignment is not intended to, and will not, create a
partnership or joint venture among the parties, and no party to this Assignment
will have the power or authority to bind any other party except as explicitly
provided in this Assignment. Assignment of 1\'Ianagement Agreement and
Subordination of i\lanagcmcnt Fees Page4



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto005.jpg]
14. Severability. The invalidity or unenforceability of any provision of this
Assignment will not affect the validity of any other provision, and all other
provisions will remain in full force and effect. 15. Entire Assignment. This
Assignment contains the entire agreement among the parties as to the rights
granted and the obligations assumed in this Assignment. 16. No \Vaiver; No
Remedy Exclusive. Any forbearance by a party to this Assignment in exercising
any right or remedy given under this Assignment or existing at law or in equity
will not constitute a waiver of or preclude the exercise of that or any other
right or remedy. Unless otherwise explicitly provided, no remedy under this
Assignment is intended to be exclusive of any other available remedy, but each
remedy will be cumulative and will be in addition to other remedies given under
this Assignment or existing at law or in equity. 17. Third Party Beneficiaries.
Neither any creditor of any party to this Assignment, nor any other person, is
intended to be a third party beneficiary of this Assignment. 18. Further
Assurances and Corrective Instruments. To the extent permitted by law, the
parties will, from time to time, execute, acknowledge and deliver, or cause to
be executed, acknowledged and delivered, such supplements to this Assignment and
such further instruments as may reasonably be required for carrying out the
intention of or facilitating the performance of this Assignment. 19.
Counterparts. This Assignment may be executed in multiple counterparts, each of
which will constitute an original document and all of which together will
constitute one agreement. 20. Indemnity. By executing this Assignment Borrower
agrees to indemnify and hold harmless Lender and its successors and assigns from
and against any and all losses, claims, damages, liabilities and expenses
including Attorneys' Fees and Costs, which may be imposed or incurred in
connection with this Assignment. 21. Costs and Expenses. Wherever pursuant to
this Assignment it is provided that Borrower will pay any costs and expenses,
such costs and expenses will include Lender's Attorneys' Fees and Costs. 22.
Determinations by Lender. In any instance where the consent or approval of
Lender may be given or is required, or where any determination, judgment or
decision is to be rendered by Lender under this Assignment, the granting,
withholding or denial of such consent or approval and the rendering of such
determination, jud1,'111ent or decision will be made or exercised by Lender (or
its designated representative) at its sole and exclusive option and in its sole
and absolute discretion and will be final and conclusive, except as may be
otherwise expressly and specifically provided in this Assignment. 23. Successors
and Assigns. This Assignment will be binding upon and inure to the benefit of
Borrower, Lender and Property Manager and their respective successors and
assigns forever. 24. Secondary Market. Lender may sell, transfer and deliver the
Note and assign the Loan Agreement, the Security Instrument, this Assignment and
the other Loan Documents to one or more investors in the secondary mortgage
market ("Investors"). In connection Assignment of Management Agreement and
Subordination of Management Fees Pages



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto006.jpg]
with such sale, Lender may retain or assign responsibility for servicing the
Loan, including the Note, the Loan Agreement, the Security Instrument, this
Assignment and the other Loan Documents, or may delegate some or all of such
responsibility and/or obligations to a servicer including any subservicer or
master servicer, on behalf of the Investors. All references to Lender in this
Assignment will refer to and include any such servicer to the extent applicable.
25. Attached Exhibits. The following Exhibits, if marked with an "X" in the
space provided, are attached to this Assignment: Exhibit A Modifications to
Assignment Exhibit B Copy of Management Agreement IN WITNESS WHEREOF the
undersigned have executed this Assignment as of the date and year first written
above. [END OF PAGE- SIGNATURES TO FOLLOW] Assignment of Management Agreement
and Subordination of Management Fees Page6



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto007.jpg]
BORRO\VER: STAR BARRETT LAKES, LLC, a Delaware limited liability company By:
Steadfast Apartment Advisor, LLC, a Delaware limited liability company, its
Manager By: Ella S. Neyland "- President Assignment of Management Agreement and
Subordination of I\'Janagement Fees Page S-1



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto008.jpg]
LENDER: PNC BANK, NATIONAL ASSOCIATION, a national banking association
Byi!if:flKellA. Tyleri \ 'G ~ Vice President Assignment of Management Agreement
and Subordination of Management Fees Page S-2



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto009.jpg]
PROPERTY MANAGER: STEADFAST MANAGEMENT COMPANY, INC., a California corporation
.,~Name:i<naMarie de! Rio Title: Secretary Assignment of i\Ianngement Agreement
and Subordinntion of .i\Innagement Fees Pngc S-3



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto010.jpg]
EXHIBIT A MODIFICATIONS TO ASSIGNMENT The following modifications are made to
the text of the Assignment that precedes this Exhibit. I. Section 3(a) is
deleted in its entirety and replaced with the following: (a) The Management
Agreement is in full force and effect and has not been modified, Q!: amended or
assigned other thaH 13ursuaHt to this AssignmeH!. There are no assignments of
the Management Agreement that remain in effect other than pursuant to this
Assignment. 2. Section 6 is deleted in its entirety and replaced with the
following: 6. Receipt of Management Fees. Manager will not be obligated to
return or refund to Lender any Management Fees or other fee, commission or other
amount received by Property Manager prior to the occurrence of the Event of
Default, and to which Property Manager was entitled under the Management
Agreement. If the Property Manager receives any Management Fees after it has
received notice of an Event of Default, Property Manager agrees that such
Management Fees will be received and held in trust for Lender, to be applied by
Lender to amounts due under the Loan Documents; provided, however, that nothing
herein shall prevent Property Manager from terminating the Management Agreement
in the event Propertv Manager is not paid all fees due to it under the
Management Agreement. Assignment of Management Agreement and Subordination of
Management Fees Pnge A-1



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto011.jpg]
EXHIBITB MANAGEMENT AGREEMENT See Attached Assignment ofl\'1anagcmcnt Agreement
and Subordination of Management Fees Page B-1



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto012.jpg]
PROPERTY MANAGEIVIENT AGREEMENT THIS PROPERTY MANAGEMENT AGREEMENT (this
"Agreement") is made and entered into as of November 20, 2014 (the "Effective
Date"), by and between STAR BARRETT LAKES, LLC, a Delaware limited liability
company ("Owner"), and STEADFAST MANAGEMENT COMPANY, INC., a California
corporation ("Manager"). ARTICLE 1 DEFINITIONS Section 1. I Definitions. The
following terms shall have the following meanings when used in this Agreement:
"Agreement" has the meaning given in the introductory paragraph. "Annual
Business Plan" has the meaning given in Section 3.11 (a). "Capital Budget" has
the meaning given in Section 3.11 (a). "Depository" means such bank or
federally-insured or other financial institution as Owner shall designate in
writing. "Effective Date" has the meaning given in the introductory paragraph.
"Fiscal Y car" means the calendar year beginning January 1 and ending December
31 of each calendar year, or such other fiscal year as determined by Owner and
of which Manager is notified in writing; provided that the first Fiscal Year of
this Agreement shall be the period beginning on the Effective Date and ending on
December 31 of the calendar year in which the Effective Date occurs.
"Governmental Requirements" has the meaning given in Section 3.14. "Gross
Collections" means all amounts actually collected as rents or other charges for
use and occupancy of apartment units and from users of garage spaces (if any),
leases of other non-dwelling facilities in the Property and concessionaires (if
any) in respect of the Property, including furniture rental, parking fees,
forfeited security deposits, application fees, late charges, income from
coin-operated machines, proceeds from rental interruption insurance, and other
miscellaneous income collected at the Property; excluding, however, all other
receipts, including but not limited to, income derived from interest on
investments or otherwise, proceeds of claims on account of insurance policies
(other than rental interruptions insurance), abatement of truces, franchise
fees, and awards arising out of eminent domain proceedings, discounts and
dividends on insurance policies. "Hazardous Materials" means any muterial
defined as a hazardous substance under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Resource Conservation and Recovery
Act, or any state or local statute regulating the storage, release,
transportation or other disposition of ha'.lardous material, as any of those
laws may have been amended to the date hereof, and the administrative
regulations promulgated thereunder prior to



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto013.jpg]
the date hereof, and, whether or not defined as hazardous substances under the
foregoing Governmental Requirements, petroleum products (other than petroleum
products used in accordance with Governmental Requirements by Owner or its
tenants in the usual and ordinary course of their activities), PCBs and radon
gas. "Major Capital Improvements" has the meaning given in Section 3.6.
"l\fanngcmcnt Fee" has the meaning given in Section 4.1. "l\1anagcr" has the
meaning given in the introductory paragraph. "Operating Budget" has the meaning
given in Section 3.11 (a). "Owner" has the meaning given in the introductory
paragraph. "Owner's Representative" has the meaning given in Section 2.2.
"Pass-Through Amounts" means fees and/or reimbursements for services provided to
the Property but not covered by the Management Fee, as described in Exhibit A
attached hereto and made a part hereof. "Propcrtv" means the multifamily
apartment project listed and described on Exhibit B attached hereto and made a
part hereof. "Securitv Deposit Account" has the meaning given in Section 5.1.
"fill!!!:" means the state in whlch the Property is located. ARTICLE2
APPOINTMENT OF AGENCY AND RENTAL RESPONSIBILITY Section 2.1 Appointment. Owner
hereby appoints Manager and Manager hereby accepts appointment as the sole and
exclusive leasing agent and manager of the Property on the terms and conditions
set forth herein. Owner warrants and represents to Manager that Owner owns fee
simple title to the Property with all requisite authority to hereby appoint
Manager and to enter into this Agreement. Section 2.2 Owner's Representative.
Owner shall from time to time designate one or more persons to serve as Owner's
representative ("Owner's Representative") in all dealings with Manager
hereunder. Whenever the approval, consent or other action of Owner is called for
hereunder, such approval, consent or action shall be binding on Owner if
specified in writing and signed by Owner's Representative. The initial Owner's
Representative shall be Ella S. Neyland, President. Any Owner's Representative
may be changed at the discretion of Owner, at any time, and shall be effective
upon Manager's receipt of written notice identifying the new Owner's
Representative. 2



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto014.jpg]
Section 2.3 Leasing. Manager shall perfonn all promotional, leasing and
management activities required to lease apartment units in the Property.
Throughout the term of this Agreement, Manager shall use its diligent efforts to
lease apartment units in the Property. Manager shall advertise the Property,
prepare and secure advertising signs, space plans, circulars, marketing
brochures and other forms of advertising. Owner hereby authorizes Manager
pursuant to the terms of this Agreement to advertise the Property in conjunction
with institutional advertising campaigns and allocate costs on a pro rata basis
among the Properties being advertised (to the extent authorized by the Annual
Business Plan). All inquiries for any leases or renewals or agreements for the
rental of the Property or portions thereof shall be referred to Manager and all
negotiations connected therewith shall be conducted solely by or under the
direction of Manager. Manager is hereby authorized to execute, deliver and renew
residential tenant leases on behalf of Owner. Manager is authorized to utilize
the services of apartment locator services and the fees of such services shall
be operating expenses of the Property and, to the extent paid by Manager,
reimbursable by Owner. Section 2.4 Manager's Standard of Care, Manager shall
perform its duties under this Agreement in a manner consistent with professional
property management services. In no event shall the scope or quality of services
provided by Manager for the Property hereunder be less than those generally
performed by professional property managers of similar properties in the market
area where the Property is located. Manager shall make available to Owner the
full benefit of the judgment, experience, and advice of the members and
employees of Manager's organization with respect to the policies to be pursued
by Owner in operating the Property, and will perform the services set forth
herein and such other services as may be requested by Owner in managing,
operating, maintaining and servicing the Property. ARTICLE3 SERVICES TO BE
PERFOR1VIED BY MANAGER Section 3.1 Expense of Owner. All acts performed by
Manager in the perfonnance of its obligations under this Agreement shall be
performed as an independent contractor of Owner, and all obligations or expenses
incurred thereby, shall be for the account of, on behalf of, and at the expense
of Owner, except as otherwise specifically provided in this Article 3, provided
Owner shall be obligated to reimburse Manager only for the following: (a) Costs
and Expenses. All costs and expenses incurred by Manager on behalf of Owner in
connection \vith the management and operation of the Property, including but not
limited to all compensation, including the cost of benefits, payable to the
employees at the Property and identified in the Operating Budget and taxes and
assessments payable in connection therewith and reasonable training, travel and
expenses associated therewith, all marketing costs, all collection and lease
enforcement costs, all maintenance and repair costs incurred in accordance with
Section 3.5 hereof, all utilities and related services, all on-site overhead
costs and all other costs reasonably incurred by Manager in the operation and
management of the Property, excluding, however, all of Manager's general
overhead costs, including without limitation, all expenses incurred at Manager's
corporate headquarters and other Manager office sites other than the property
management office located at the Property (i.e., office expenses, long distance
phone calls, postage, copying, supplies, electronic data processing and
accounting .i



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto015.jpg]
expenses), general accounting and reporting expenses for services included among
Manager's duties under the Agreement; and (b) Other. All sums othetwise due and
payable by Owner as expenses of the Property authorized to be incurred by
Manager under the terms of this Agreement and the Operating Budget, including
compensation payable under Section 4.1 hereof to Manager for its services
hereunder. Manager may use employees normally assigned to other work centers or
part-time employees to properly staff the Property, reduced, increased or
emergency work load and the like including the property manager, business
manager, assistant managers, leasing directors, or other administrative
personnel, maintenance employees or maintenance supervisors whose wages and
related expenses shall be reimbursed on a pro rata basis for the time actually
spent at the Property. A property manager or business manager at the Property
and any other persons performing functions substantially similar to those of a
business manager, including but not limited to assistant managers, leasing
directors, leasing agents, sales directors, sales agents, bookkeepers, and other
administrative and/or maintenance personnel performing work at the site, and
on-site maintenance personnel, shall not be considered executive employees of
Manager. All reimbursable payments made by Manager hereunder shall be reimbursed
from funds deposited in an account established pursuant to Section 5.2 of this
Agreement. Manager shall not be obligated to make any advance to or for the
account of Owner nor shall Manager be obligated to incur any liability or
obligation for the account of Owner without assurance that the necessary funds
for the discharge thereof will be provided by Owner. In the performance of its
duties as agent and manager of the Property, Manager shall act solely as an
independent contractor of Owner. All debts and liabilities to third persons
incurred by Manager in the course of its operation and management of the
Property shall be the debts and liabilities of Owner only, and Manager shall not
be liable for any such debt or liabilities, except to the extent Manager has
exceeded its authority hereunder. Section 3.2 Covenants Concerning Payment of
Operating Expenses. Owner covenants to pay ail sums for reasonable operating
expenses in excess of gross receipts required to operate the Property upon
written notice and demand from Manager within five days after receipt of written
notice for payment thereof. Section 3.3 Employment of Personnel. Manager shall
use its diligent efforts to investigate, hire, pay, supervise and discharge the
personnel necessary to be employed by it to properly maintain, operate and lease
the Property, including without limitation a property manager or business
manager at the Property. Such personnel shall in every instance be deemed agents
or employees, as the case may be, of Manager. Owner has no right of supervision
or direction of agents or employees of Manager whatsoever; however, Owner shall
have the right to require the reassignment or termination of any employee. All
Owner directives shall be communicated to Manager's senior level management
employees. Manager and all personnel of Manager who handle or who are
responsible for handling Owner's monies shall be bonded in favor of Owner.
Manager agrees to obtain and keep in effect fidelity insurance in an amount not
less than Two Hundred Fifty Thousand Dollars ($250,000). All reasonable
salaries, wages and other compensation of personnel employed by Manager,
including so-called fringe benefits, worker's compensation, medical and health
insurance and the like, shall be deemed to be 4



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto016.jpg]
reimbursable expenses of Manager. Manager may allow its employees who work at
the Property and provide services to the Property after normal business hours,
to reside at the Property for reduced rents (or rent fee as provided in the
Operating Budget) in consideration of their benefit to Owner and the Property,
provided such reduced rents are reflected in the Annual Business Plan. Section
3.4 Utility and Service Contracts. Manager shall, at Owner's expense and in
Owner's name or in Manager's name as agent for Owner, enter into contracts for
water, electricity, gas, fuel, oil, telephone, vermin extermination, trash
removal, cable television, security protection and other services deemed by
Manager to be necessary or advisable for the operation of the Property. Manager
shall also, in Owner's name or in Manager's name as agent for Owner and at
Owner's expense, place orders for such equipment, tools, appliances, materials,
and supplies as are reasonable and necessary to properly maintain the Property.
Owner agrees to pay or reimburse Maoager for all expenses and liabilities
incurred by reason of this Section provided that such amounts are in accordance
with the Operating Budget. Section 3.5 Maintenance and Repair of Property.
Manager shall use diligent efforts to maintain, at Owner's expense, the
buildings, appurtenances and grounds of the Property in good condition aod
repair, including interior and exterior cleaning, painting and decorating,
plumbing, carpentry and such other normal maintenance and repair work as may be
necessary or reasonably desirable talcing into consideration the amount
allocated therefor in the Annual Business Plan. With respect to any expenditure
not contemplated by the Annual Business Plan, Manager shall not incur any
individual item of repair or replacement in excess of Five Thousand Dollars
($5,000.00) unless authorized in writing by Owner's Representative, except,
however, that emergency repairs immediately necessary for the preservation and
safety of the Property or to avoid the suspension of any service to the Property
or danger of injury to persons or damage to property may be made by Manager
without the approval of Owner's Representative. Owner shall not establish
standards of maintenance and repair that violate or may violate any Jaws, rules,
restrictions or regulations applicable to Maoager or the Property or that expose
Manager to risk of liability to tenants or other persons. Manager shall not be
obligated by this Section to perform any Major Capital Improvements. Section 3.6
Supervision of Major Capital Improvements or Repairs. When requested by Owner in
writing or as set forth in an Approved Business Plan, Manager or an affiliate
thereof shall, at Owner's expense and in Owner's name or in Manager's name as
agent for Owner, supervise the installation and construction of all Major
Capital Improvements to the Property where such work constitutes other than
normal maintenance and repair, for additional compensation as set forth in a
separate agreement. If Owner and Manager fail to reach an agreement for
Manager's additional compensation as provided in this Section 3.6, Owner may
contract with a third party to supervise installation or construction of Major
Capital Improvements. In such events, Manager may negotiate contracts with all
necessary contractors, subcontractors, materialmen, suppliers, architects, and
engineers on behalf of, and in the name of, Owner, and may compromise and settle
any dispute or claim arising therefrom on behalf of and in the name of Owner;
provided only that Manager shall act in good faith and in the best interest of
Owner at all times and Owner shall approve all contracts for such work. Manager
will furnish or will cause to be furnished all personnel necessary for proper
supervision of the work and may assign personnel located at the Property where
such work is being performed to such 5



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto017.jpg]
supervisory work (and such assignment shall not reduce or abate any other fees
or compensation owed to Manager under this Agreement). For the purposes of this
Agreement, the term "Major Capital Improvements" shall mean work having an
estimated cost of$25,000 or more. Owner acknowledges that Manager, or an
affiliate of Manager, may bid on any such work, and that Manager, or an
affiliate of Manager, may be selected to perform part or all of the work;
provided that if Manager desires to select itself, or its affiliate to do any
work, it shall first notify Owner of the terms upon which it, or its affiliate,
proposes to contract for the work, and terms upon which the independent
contractors have offered to perform, and shall state the reasons for preferring
itself, or its affiliate, over independent contractors and Owner shall have
fifteen days to disapprove Manager, or its affiliate, and to request performance
by an independent contractor. Only Owner shall have the power to compromise or
settle any dispute or claim arising from work perfonncd by Manager, or its
affiliate; and it is expressly understood that the selection of Manager, or its
affiliate, will not affect any fee or other compensation payable to Manager
hereunder. Section 3.7 Insurance. (a) Owner Requirements. Owner agrees to
maintain all forms of insurance required by law or by any loan requirements for
the Property and as otherwise deemed by Owner to be reasonable and necessary to
adequately protect Owner and Manager, including but not limited to public
liability insurance, boiler insurance, fire and extended coverage insurance, and
burglary and theft insurance. All insurance coverage shall be placed with such
companies, in such amounts and with such beneficial interest appearing therein
as shall be reasonably acceptable to Owner. Public liability insurance shall be
maintained in such amounts as Owner determines as commercially reasonable or as
otherwise required by its lenders or investors, but in no case in an amount less
than $5,000,000. Owner agrees to timely provide evidence of Tequired insurance
to Manager, and acknowledges that if evidence of insurance coverage is not
timely furnished, Manager may, but shall not be obligated to, obtain such
coverage on Owner's behalf. Manager shall be named an additional insured on all
Owner obtained insurance. (b) Manager Requirements. Manager agrees to maintain,
at its own expense, public liability insurance in an amount not less than Two
Million Dollars ($2,000,000) and all other forms of insurance required by law
and as otherwise deemed by Owner and Manager to be reasonable and necessary to
adequately protect Owner and Manager, including but not limited to workers
compensation insurance, professional liability, employee practices, and fidelity
insurance. Manager agrees to timely provide evidence of required insurance to
Owner and to name Owner as an additional insured on appropriate policies.
Manager shall use its diligent efforts to investigate and make a written report
to the insurance company as to all accidents, claims for damage relating to the
ownership, operation and maintenance of the Property, any damage or destruction
to the Property and the estimated cost of repair thereof, and shall prepare any
and all reports for any insurance company in connection therewith. All such
reports shall be timely filed with the insurance company as required under the
terms of the insurance policy involved. With the prior written approval of 6



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto018.jpg]
Owner, Manager is authorized to settle any and all claims against insurance
companies arising out of any policies, including the execution of proofs ofloss,
the adjustment oflosses, signing of receipts and collection of monies (no
approval by Owner shall be required for the settlement of claims of $5,000 or
less). Manager is further authorized to contract for the maintenance and repair
of any damage or casualty in accordance with Section 3 .6 above. Manager shall
receive as an additional fee for such services that fee designated in the loss
adjustment as a general contractor's fee, provided that insurance proceeds that
exceed the cost of repairing the drunage or restoring the loss are available to
pay such fees. In such event Manager shall be responsible for all costs incurred
by Manager in adjusting such loss and contracting for repairs. (c) Loss or
Liability Claims. Owner and Manager mutually agree for the benefit of each other
to look only to the appropriate insurance coverages in effect pursuant to this
Agreement in the event any demand, claim, action, drunagc, loss, liability or
expense occurs as a result of injury to person or damage to property, regardless
whether any such demand, claim, action, drunage, loss, liability or expense is
caused or contributed to, by or results from the negligence of Owner or Manager
or their respective subsidiaries, affiliates, employees, directors, officers,
agents or independent contractors and regardless whether the injury to person or
damage to property occurs in and about the Property or elsewhere as a result of
the performance of this Agreement. Except for claims that are covered by the
indemnity contained in Section 3.7(d) below, Owner agrees that Owner's insurance
shall be primary without right of subrogation against Manager with respect to
all claims, actions, damage, loss or liability in or about the Property.
Nevertheless, in the event such insurance proceeds are insufficient to satisfy
(or such insurance does not cover) the demand, claim, action, loss, liability or
expense, Owner agrees, at its expense, Lo indemnify and hold Manager and its
subsidiaries, affiliates, officers, directors, employees, agents or independent
contractors harmless to the extent of excess liability. For purposes of this
Section 3.7(c), any deductible amount under any policy of insurance shall not be
deemed to be included as part of collectible insurance proceeds. (d)
Indemnification. Notwithstanding anything contained in this Agreement to the
contrary, Owner shall defend, indemnify, and hold harmless Manager and its
representative subsidiaries, affiliates, officers, directors, employees, agents
or independent contractors from and against all claims, demands, or legal
proceedings (including expenses and reasonable attorney's fees incurred in
connection with the defense of any such matter) (each a "Claim") that are
brought against Manager arising out of the operation or management of the
Project, except with respect to claims arising out of Manager's gross negligence
or willful misconduct. Manager shall defend, indemnify, and hold harmless Owner
and its representative subsidiaries, affiliates, officers, directors, employees,
agents or independent contractors from all Claims arising out of the gross
negligence or willful misconduct of Manager. The indemnification obligations
under this Section 3.7(d) shall survive termination of this Agreement. (e) Acts
of Tenants and Third Parties. In no event shall Manager have any liability to
Owner or others for any acts of vandalism, trespass or criminal activity of any
kind by tenants or third parties on or with respect to the Property and Owner's
insurance shall be primary insurance without right of subrogation against
Manager regarding claims arising out of or resulting from acts of vandalism,
trespass or criminal activity. 7



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto019.jpg]
Section 3.8 Collection of Monies. Manager shall use its diligent efforts to
collect all rents and other charges due from tenants, users of garage spaces,
carports, storage spaces (if any), commercial lessees (if any) and
concessionaires (if any) in respect of the Property and otherwise due Owner with
respect to the Property in the ordinary course of business, provided that
Manager does not guarantee the creditworthiness of any tenants, users, lessees
or concessionaires or collectability of accounts receivable from any of the
foregoing. Owner authorizes Manager to request, demand, collect, receive and
receipt for all such rent and other charges and to institute legal proceedings
in the name of Owner, and at Owner's expense, for the collection thereof, and
for the dispossession of tenants and other persons from the Property or to
cancel or terminate any lease, license or concession agreement for breach or
default thereunder, and such expense may include the engaging of legal counsel
for any such matter. All monies collected by Manager shall be deposited in the
separate bank account referred to in Section 5.2 herein. Section 3.9 Manager
Disbursements. (a) Manager's Compensation and Reimbursements. From Gross
Collections, Manager shall be authorized to retain and pay (1) Manager's
compensation, together ,vith all sales or other taxes (other than income) which
Manager is obligated, presently or in the future, to collect and pay to the
State or any other governmental authority with respect to the Property or
employees at the Property, (2) the amounts reimbursable to Manager under this
Agreement, (3) the amount of all real estate taxes and other impositions levied
by appropriate authorities with respect to the Property which, if not escrowed
with any mortgagee, shall be paid upon specific written direction of Owner
before interest begins to accrue thereon; and (4) amounts otherwise due and
payable as operating expenses of the Property authorized to be incurred under
the terms of this Agreement. (b) Debt Service. The provisions of this Section
3.9 regarding disbursements shall include the payment of debt service related to
any mortgages of the Property, unless otherwise instructed in writing by Owner.
(c) Third Parties. All costs, expenses, debts and liabilities owed to third
persons that are incurred by Manager pursuant to the terms of this Agreement and
in the course of managing, leasing and operating the Property shall be the
responsibility of Owner and not Manager. Owner agrees to provide sufficient
working capital funds to Manager so that all amounts due and owing may be
promptly paid by Manager. Manager is not obligated to advance any funds. If at
any time there is not sufficient cash in the account available to Manager
pursuant to Section 5.2 with which to promptly pay the bills due and owing,
Manager will request that the necessary additional funds be deposited by Owner
in an amount sufficient to meet the shortfall. Owner will deposit the additional
funds requested by Manager within five days. (d) Other Provisions. The
prov1s1ons of this Section 3.9 regarding reimbursements to Manager shall not
limit Manager's rights under any other provision of this Agreement. 8



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto020.jpg]
Section 3.10 Use and Maintenance of Premises. Manager agrees that it will not
knowingly permit the use of the Property for any purpose that might void any
insurance policy held by Owner or that might render any loss thereunder
uncollectible, or that would be in violation of Governmental Requirements, or
any covenant or restriction of any lease of the Property. Manager shall use its
good faith efforts to secure substantial com pliancc by the tenants with the
terms and conditions of their respective leases. All costs of correcting or
complying with, and all fines payable in connection with, all orders or
violations affecting the Property placed thereon by any governmental authority
or Board of Fire Underwriters or other similar body shall be at the cost and
expense of Owner. Section 3.11 Annual Business Plan. (a) Submission. No later
than 60 days prior to the end of each Fiscal Year during the term of this
Agreement, or such earlier date as reasonably requested by Owner, its lenders or
investors, Manager shall prepare and submit to Owner for Owner's approval, an
Annual Business Plan for the promotion, leasing, operations, repair and
maintenance of the Property for the succeeding Fiscal Year during which this
Agreement is to remain in effect (the "Annual Business Plan"). The Annual
Business Plan shall include a detailed budget of projected income and expenses
for the Property for such Fiscal Year (the "Operating Budget") and a detailed
budget of projected capital improvements for the Property for such Fiscal Year
(the "Capital Budget"). (b) Approval. Manager shall meet with Owner to discuss
the proposed Annual Business Plan and Owner shall approve the proposed Annual
Business Plan within 20 days of its submission to Owner, or as soon thereafter
as commercially practicable. To be effective, any notice which disapproves a
proposed Annual Business Plan must contain specific objections in reasonable
detail to individual line items. If Owner fails to provide an effective notice
disapproving a proposed Annual Business Plan within such 20-day period, the
proposed Annual Business Plan shall be deemed to be approved. Owner ac!mowledges
that the Operating Budget is intended only to be a reasonable estimate of the
income and expenses of the Property for the ensuing Fiscal Year. Manager shall
not be deemed to have made any guarantee, warranty or representation whatsoever
in connection with the Operating Budget. (c) Revision. Manager may revise the
Operating Budget from time to time, as necessary, to reflect any unpredicted
significant changes, variables or events or to include significant additional,
unanticipated items of revenue and expense, Any such revision shall be submitted
to Owner for approval, which approval shall not be unreasonably ,vithheld,
delayed or conditioned. (d) Implementation. Manager agrees to use diligence and
to employ all reasonable efforts to ensure that the actual costs of maintaining
and operating the Property shall not exceed the Operating Budget either in total
or in any one accounting category. Any expense causing or likely to cause a
variance of greater than ten percent (I 0%) or S25,000, whichever is greater, in
any one accounting category for the current month cumulative year-to-date total
shalJ be promptly explained to Owner by Manager in the next operating statement
submitted by Manager to Owner.



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto021.jpg]
Section 3.12 Records, Reporting. Manager shall maintain at the regular business
office of Manager or at such other address as Manager shall advise Owner in
writing, separate books and journals and orderly files, containing rental
records, insurance policies, leases, correspondence, receipts, bills and
vouchers, and all other documents and papers pertaining directly to the Property
and the operation thereof. All corporate statements, receipts, invoices, checks,
leases, contracts, worksheets, financial statements, books and records, and all
other instruments and documents relating to or arising from the operation or
management of the Property shall be and remain the property of Owner and the
Owner shall have the right to inspect such records at any reasonable time upon
prior notice; Manager shall have the right to request and maintain copies of all
such matters, at Manager's cost and expense, at all reasonable times during the
tenn of this Agreement, and for a reasonable time thereafter not to exceed three
years. All on-site records, including leases, rent rolls, and other related
documents shall remain at the respective Property for which such records arc
maintained as the property of Owner. Section 3.13 Financial Reports. (a) Monthly
Reports. On or before the fifteenth (15111 ) day of each month during the term
of this Agreement, Manager shall deliver or cause to be delivered to Owner's
Representative a statement of cash flow for the Property (on a cash and not an
accrual basis) for the preceding calendar month. All notices from any mortgagee
claiming any default in any mortgage on the Property, and any other notice from
any mortgagee not of a routine nature, shall be promptly delivered by Manager to
Owner's Representative. (b) Annual Reports. Within 45 days after the end of each
Fiscal Year, Manager shall deliver to Owner's Representative a statement of cash
flow showing the results of operations for the Fiscal Year or portion thereof
during which the provisions of this Agreement were in effect. (c) Employee
Files. Manager shall execute and file punctually when due all forms, reports and
returns required by law relating to the employment of personnel. Section 3.14
Compliance with Governmental Requirements. Manager shall comply with all laws,
ordinances and regulations relating to the management, leasing and occupancy of
the Property, including any regulatory or use agreements. Owner acknowledges
that Manager does not hold itself out to be an expert or consultant with respect
to, or represent that, the Property currently complies with applicable
ordinances, regulations, rules, statutes, or laws of governmental entities
having jurisdiction over the Properties or the requirements of the Board of Fire
Underwriters or other similar bodies (collectively, "Governmental
Requirements"). Manager shall take such action as may be reasonably necessary to
comply with any Governmental Requirements applicable to Manager, including the
collection and payment of all sales and other taxes (other than income taxes)
which may be assessed or charged by the State or any governmental entities in
connection with Manager's compensation. If Manager discovers that the Property
does not comply with any Governmental Requirements, Manager shall take such
action as may be reasonably necessary to bring the Property into compliance
,vith such Governmental Requirements, subject to the limitation contained in
Section 3.5 of this Agreement regarding the making of alterations and repairs.
Manager, however, shall not take any such action as long as Owner is contesting
or has affirmed its intention to contest and promptly JO



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto022.jpg]
institute proceedings contesting any such order or requirement. If, however,
failure to comply promptly with any such order or requirement would or might
expose Manager to civil or criminal liability, Manager shall have the right, but
not the obligation, to cause the same to be complied with and Owner agrees to
indemnify and hold Manager hannless for talcing such actions and to promptly
reimburse Manager for expenses incurred thereby. Manager shall promptly, and in
no event later than 72 hours from the time of receipt, notify Owner's
Representative in writing of all such orders or notices. Manager shall not be
liable for any effort or judgment or for any mistake of fact or oflaw, or for
anything that it may do or refrain from doing, except in cases of willful
misconduct or gross negligence of Manager. ARTICLE4 MANAGER'S COMPENSATION, TERM
Section 4.1 Fees Paid to Manager. Commencing on tl1e date hereof, Owner shall
pay to Manager a fee (the "Management Fee"), payable monthly in arrears, in an
amount equal to Three Percent (3.0%) of Gross Collections for such month. The
Management Fee shall not be subject to off-sets and charges unless agreed upon
by the parties. Pass-Through Amounts shall be collected monthly by Manager, as
applicable. Section 4.2 Term. This Agreement shall commence on the Effective
Date, and shall thereafter continue for a period of one (1) year from the
Effective Date, unless otherwise tenninated as provided herein. Thereafter, if
neither party gives written notice to the other at least 60 days prior to the
expiration date hereof that tliis Agreement is to tenninate, then this Agreement
shall be automatically renewed on a montli-to-month basis. Section 4.3
Termination Rights. Notwithstanding anytliing that may be contained herein to
the contrary, Owner may terminate tliis Agreement at any time by giving Manager
thirty (30) days written notice thereof upon a determination of gross
negligence, willful misconduct or bad acts of Manager or any of its employees.
If Owner or Manager shall materially breach its obligations hereunder, and such
breach remains uncured for a period of 30 days after written notification of
such breach, tlie party not in breach hereunder may tenninate this Agreement by
giving written notice to tlie other, Any notice given pursuant to this Article
4, shall be sent by certified mail. Section 4.4 Duties on Termination. Upon any
tennination of this Agreement as contemplated in Section 4.4, Manager shall be
entitled to receive all compensation and reimbursements, if any, due to Manager
through the date of termination. Within 30 days after any tennination, Manager
shall deliver to Owner's Representative, the report required by Section 3.13(a)
for any period not covered by such a report at time of termination, and witliin
30 days after any such termination, Manager shall deliver to Owner's
Representative, as required by Section 3.13(b), tlie statement of cash flow for
the Fiscal Year or portion thereof ending on the date of tennination. In
addition, upon termination of this Agreement for any reason, Manager will submit
to Owner within 30 days after tcnnination any reports required hereunder, all of
tlie cash and bank accounts of the Property, including, without limitation, the
Security Deposit Account, investments and records. Manager will, within 30 days
after termination, tum over to Owner all copies of all books and records kept
for the Property. If Manager desires to retain records of the Property, Manager
must reproduce tlicm at its own expense. 11



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto023.jpg]
ARTICLES PROCEDURES FOR HANDLING RECEIPTS AND OPERATING CAPITAL Section 5.1
Security Deposits. Manager shall collect, deposit, hold, disburse and pay
security deposits as required by applicable State law and all other applicable
laws, and in accordance with the terms of each tenant's lease. The amount of
each security deposit will be specified in the tenant's lease. Security deposits
shall be deposited into a separate non-interest­ bearing account unless
otherwise required by law (the "Security Deposit Account") at a Depository
selected by Manager and approved by Owner. The Security Deposit Account shall be
established in the name of Manager and held separate from all other of Manager's
funds and accounts, unless Owner informs Manager, in writing that it intends to
hold the Security Deposit Account. If such account is held by Manager, only
representatives of Manager will be signatories to this account. To the extent
possible, the Security Deposit Account shall be fully insured by the Federal
Deposit Insurance Corporation (FDIC). Owner agrees to indemnify and hold
harmless Manager, and Manager's representatives, officers, directors and
employees for any loss or liability with respect to any use by Owner of the
tenant security deposits that is inconsistent with the terms of tenant leases
and applicable laws. Section 5.2 Separation of Owner's Monies. Manager shall
deliver all collected rents, charges and other amounts received in connection
with the management and operation of the Property (except for tenants' security
deposits, which will be handled as specified in this Agreement) to a Depository
selected by Manager and approved by Owner. Section 5.3 Depositorv Accounts.
Except to the extent that Manager has not complied with its obligations under
Sections 2.4 and 5.2, Owner and Manager agree that Manager shall have no
liability for loss of funds of Owner contained in the bank accounts for the
Property maintained by Owner or Manager pursuant to this Agreement due to
insolvency of the bank or financial institution in which its accounts are kept,
whether or not the amounts in such accounts exceed the maximum amount of federal
or other deposit insurance applicable with respect to the financial institution
in question. Section 5.4 \Vorking Capital. In addition to the funds derived from
the operation of the Property, Owner shall furnish and maintain in the operating
accounts of the Property such other funds as may be necessary to discharge
financial commitments required to efficiently operate the Property and to meet
all payrolls and satisfy, before delinquency, and to discharge all accounts
payable. Manager shall have no responsibility or obligation with respect to the
furnishing of any such funds. Nevertheless, Manager shall have the right, but
not the obligation, to advance funds or contribute property on behalf of Owner
to satisfy obligations of Owner in connection with this Agreement and the
Property. Manager shall keep appropriate records to document all reimbursable
expenses paid by Manager, which records shall be made available for inspection
by Owner or its agents on request. Owner agrees to reimburse Manager upon demand
for money paid or property contributed in connection with the Property and this
Agreement. Section 5.5 Authorized Signatures. Any persons from time to time
designated by Manager shall be authorized signatories on all bank accounts
established by Manager pursuant to this Agreement and shall have authority to
make disbursements pursuant to the terms of this Agreement from such accounts.
Funds may be withdrawn from all bank accounts established by 12



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto024.jpg]
Manager, in accordance with this Article 5, only upon the signature of an
individual who has been granted that authority by Manager and funds may not be
withdrawn from such accounts by Owner unless Manager is in default hereunder.
ARTICLE6 MISCELLANEOUS Section 6.1 Assignment. Upon 30 days written
notification, Owner may assign its rights and obligations to any successor in
title to the Property and upon such assignment shall be relieved of all
liability accruing after the effective date of such assignment. This Agreement
may not be assigned or delegated by Manager without the prior written consent of
Owner, which Owner may withhold in its sole discretion. Any unauthorized
assignment shall be null and void ab initio, and shall not in any event release
Manager from any liabilities hereunder. Section 6.2 Notices. All notices
required or permitted by this Agreement shall be in writing and shall be sent by
registered or certified mail, addressed in the case of Owner to STAR Barrett
Lakes, LLC, 18100 Von Karman Avenue, Suite 500, Irvine, CA 92612, Attention:
Kevin Keating; and in the case of Manager to Steadfast Management Company, Inc.,
18100 Von Karman Avenue, Suite 500, Irvine, CA 92612, Attention: Christopher
Hilbert, or to such other address as shall, from time to time, have been
designated by written notice by either party given to the other party as herein
provided. Section 6.3 Entire Agreement. This Agreement shall constitute the
entire agreement between the parties hereto and no modification thereof shall be
effective unless in writing executed by the parties hereto. Section 6.4 No
Partnership. Nothing contained in this Agreement shall constitute or be
construed to be or create a partnership or joint venture between Owner, its
successors or assigns, on the one part, and Manager, its successors and assigns,
on the other part. Section 6.5 No Third Party Bcnefic!nry. Neither this
Agreement nor any part hereof nor any service relationship shall inure to the
benefit of any third party, to any trustee in bankruptcy, to any assignee for
the benefit of creditors, to any receiver by reason of insolvency, to any other
fiduciary or officer representing a bankrupt or insolvent estate of either
party, or to the creditors or claimants of such an estate. Without limiting the
generality of the foregoing sentence, it is specifica]Jy understood and agreed
that such insolvency or bankruptcy of either party hereto shall, at the option
of the other party, void all rights of such insolvent or bankrupt parcy
hereunder (or so many of such rights as the other party shall elect to void).
Section 6.6 Sevcrabil!ty. If any one or more of the provisions of this
Agreement, or the applicability of any such provision to a specific situation,
shall be held invalid or unenforceable, such provision should be modified to the
minimum extent necessary to make it or its application valid and enforceable,
and the validity and enforceability of all other provisions of this Agreement
and all other applications of such provisions shall not be affected thereby.
Section 6.7 Captions, Plural Terms. Unless the context clearly requires
otherwise, the singular number herein shall include the plural, the plural
number shall include the singular 13



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto025.jpg]
and any gender shall include all genders. Titles and captions herein shall not
affect the construction of this Agreement. Section 6.8 Attorneys' Fees. Should
either party employ an attorney to enforce any of the provisions of this
Agreement, or to recover damages for breach of this Agreement, the
non-prevailing party in any action agrees to pay to the prevailing party all
reasonable costs, damages and expenses, including reasonable attorneys' fees,
expended or incurred by the prevailing party in connection therewith. Section
6.9 Signs. Manager shall have the right to place signs on the Property in
accordance with applicable Governmental Requirements stating that Manager is the
manager and leasing agent for the Property. Section 6.10 Survival of
Indemnities. The indemnification obligations of the parties to this Agreement
shall survive the termination of this Agreement to the extent of any claim or
cause of action based on an event occurring prior to the date of termination.
Section 6.11 Governing Law. This Agreement shall be construed under and in
accordance with the laws of the State and is fully performable with respect to
the Property in the county in which the Properly is located. Section 6.12
Competitive Properties. Manager may, individually or with others, engage or
possess an interest in any other project or venture of every nature and
description, including but not limited to, the ownership, financing, leasing,
operation, management, brokerage and sale of real estate projects including
apartment projects other than the Property, whether or not such other venture or
projects are competitive with the Property and Owner shall not have any claim as
to such project or venture or to the income or profits derived therefrom.
Section 6.13 Set Off. Without prejudice to Manager's right to terminate this
Agreement in accordance with the terms of this Agreement, Manager may at any
time and without notice to Owner, set off or transfer any sums held by Manager
for or on behalf of Owner in the accounts (other than the Security Deposit
Account) maintained pursuant to this Agreement in or towards satisfaction of any
of Owner's liabilities to Manager in respect of any sums due to Manager under
this Agreement. Section 6.14 Notice of Default Manager shall not be deemed in
default under this Agreement, and Owner's right to terminate Manager as a result
of such default shall not accrue, until Owner has delivered written notice of
default to Manager and Manager has failed to cure same within 30 days from the
date of receipt of such notice. Section 6.15 Counterparts. This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original. [Signatures appear on following page.] i4



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto026.jpg]
This Property Management Agreement is hereby executed by duly authorized
representatives of the parties hereto as of the Effective Date. O'WNER: STAR
BARRETT LAKES, LLC, a Delaware limited liability company By: Steadfast Apartment
Advisor, LLC, its Manager MANAGER: STEADFAST MANAGEMENT COMPANY, INC., a
California corporation By:/a 142 William C. Stoll, Vice President i5



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto027.jpg]
EXHIBIT A ESTIMATED PASS-THROUGH AMOUNTS Benefits Administration 3.0% of total
employee costs IT Infrastructure, Licenses and Support At cost and expense
Marketing/Training/Continuing Education $20.00 p.u.p.y. 16



--------------------------------------------------------------------------------



 
[ex109barrettlkesassgnmto028.jpg]
EXHIBITB THE PROPERTY The 1800 Barrett Lakes is located at 1800 Barrett Lakes
Boulevard NW, Kennesaw, Georgia, in the County of Cobb, and described as
follows: The Property is comprised of39 buildings with 500 units and 38 detached
garages. Site amenities include leasing center, clubhouse, two swimming pools,
sauna, two lighted tennis courts, fitness center, and playground. It is situated
on 68.19 acres. Phase I was built in 1989 and phase 2 was built in 1997. 17



--------------------------------------------------------------------------------



 